DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered. Currently, claims 1-12 are pending.

Response to Arguments

Applicant’s arguments, see pages 6-9 of the remarks, filed 1/20/22, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly fond prior art necessitate by the current amendment to the claims.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura (US 2016/0261758) in view of So (US 2003/0042300).
Regarding claim 1, Kimura discloses an image reading apparatus comprising: 
a document mounting section configured to mount a document (see Figs. 1 and 3 and para 34, document feeder unit 1 feeds document D to the reading position, a feed-reading contact glass 21); 
a feed roller configured to feed the document from the document mounting section (see para 34, document feed roller 12); 
a transport roller disposed downstream of the feed roller and configured to transport the document downstream (see Fig. 3 and para 34, feed rollers 14); 
a transport motor being a drive source of the transport roller (see Fig. 4 and para 37, document feed motor 1m); 
a reading unit disposed downstream of the transport roller and configured to read the document (see Fig. 4 and paras 34-37, image reading unit 2); and 
a controller configured to control the reading unit and the transport motor (see Fig. 4 and paras 34-37, control unit 5), 
wherein the controller is configured to obtain image data of the document from the reading unit, information on a document type, and an inclination detection reference value for an inclination of the image data, the inclination detection reference value being set in accordance with the document type, and when an inclination value of the image data exceeds the inclination detection reference value, the controller determines that a transport abnormality has occurred and stops the transport motor (see paras 38-41, 64, 71, and 82-87, a document type/size, width 
Kimura does not disclose expressly the document type being related to a length and a thickness of the document.
So discloses the document type being related to a length and a thickness of the document (see paras 33, 41-44, 54-55, and 57, document length and thickness are used to determine skew/inclination of a document).
Regarding claim 9, Kimura discloses an image reading apparatus comprising: 
a document mounting section configured to mount a document (see Figs. 1 and 3 and para 34, document feeder unit 1 feeds document D to the reading position, a feed-reading contact glass 21); 
a feed roller configured to feed the document from the document mounting section (see para 34, document feed roller 12); 
a transport roller disposed downstream of the feed roller and configured to transport the document downstream (see Fig. 3 and para 34, feed rollers 14); 
a transport motor being a drive source of the transport roller (see Fig. 4 and para 37, document feed motor 1m); 
a reading unit disposed downstream of the transport roller and configured to read the document (see Fig. 4 and paras 34-37, image reading unit 2); and 
a controller configured to control the reading unit and the transport motor (see Fig. 4 and paras 34-37, control unit 5), 
wherein the controller is configured to obtain information on a document type and determine an inclination detection reference value in accordance with the document type, and when an inclination value of image data of the document exceeds the inclination detection reference value, the controller determines that a transport abnormality has occurred and stops 
Kimura does not disclose expressly the document type being related to a length and a thickness of the document.
So discloses the document type being related to a length and a thickness of the document (see paras 33, 41-44, 54-55, and 57, document length and thickness are used to determine skew/inclination of a document).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the length and thickness of a document used to determine document skew, as described by So, with the system of Kimura.
The suggestion/motivation for doing so would have been to ensure proper dispensing of media and avoiding costly waste of resources thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine So with Kimura to obtain the invention as specified in claims 1 and 9.

Regarding claim 2, Kimura further discloses wherein41 the inclination detection reference value becomes higher as a transport direction length of the document is shorter (see paras 83 and 85, the smaller the document size the higher the inclination reference value).  
Regarding claim 3, Kimura further discloses comprising edge guides disposed with a gap there between in a width direction intersecting a document feed direction and configured to guide width direction edges of the document mounted on the document mounting section (see para 35, document tray 11 contains a pair of regulation plates 11a that act as edge guides), 

the inclination detection reference value for the second document is higher than the inclination detection reference value for the first document (see paras 83 and 85, the smaller the document size the higher the inclination reference value).
Regarding claim 11, Kimura further discloses a control panel configured to receive an instruction input from a user (see paras 24-25, operation panel 3 includes a display panel 31 and a touch panel unit 32), wherein the controller displays a user interface for setting the document type on the control panel, and determines the document type based on the instruction input from the user (see paras 24-25, a user can specify the document size via the user interface).

Claims 4-8, 10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura and So as applied to claim 1 above, and further in view of Kawamura et al. (US 2017/0315491).
Regarding claim 4, Kimura discloses when the inclination value of the image data exceeds the inclination detection reference value or when a load torque value of the transport motor exceeds the load detection reference value, the controller stops the transport motor (paras 38-41, 64, 71, and 82-87, a document type/size is determined and based on the 
Kimura and So do not disclose expressly wherein the controller is configured to obtain a load42 detection reference value for a load torque of the transport motor in addition to the inclination detection reference value, the load detection reference being set in accordance with the document type.
Kawamura discloses wherein the controller is configured to obtain a load42 detection reference value for a load torque of the transport motor in addition to the inclination detection reference value, the load detection reference being set in accordance with the document type (see paras 63-64, a torque load is determined on the torque limiter 18 based on the thickness of the sheet).
Regarding claim 10, Kimura and So do not disclose expressly wherein the controller is configured to determine a load detection reference value in accordance with the document type, when a load torque value of the transport motor exceeds the load detection reference value, the controller determines that the transport abnormality is caused and stops the transport motor.
Kawamura discloses wherein the controller is configured to determine a load detection reference value in accordance with the document type, when a load torque value of the transport motor exceeds the load detection reference value, the controller determines that the transport abnormality is caused and stops the transport motor (see paras 63-64, a torque load is determined on the torque limiter 18 based on the thickness of the sheet).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the load torque determination, as described by Kawamura, with the system of Kimura and So.

Therefore, it would have been obvious to combine Kawamura with Kimura and So to obtain the invention as specified in claim 4 and 10.

Regarding claim 5, Kawamura further discloses wherein the load detection reference value becomes higher as a rigidity of the document is higher (see paras 63-64, a torque load is determined on the torque limiter 18 based on the thickness of the sheet, the thicker the sheet the higher the rigidity).  
Regarding claim 6, Kimura further discloses a control panel section configured to receive an instruction input from a user (see paras 24-25, operation panel 3 includes a display panel 31 and a touch panel unit 32), 
wherein the controller changes, based on information set via the control panel, between an abnormality determination execution mode in which a stop control of the transport motor is performed in accordance with the inclination value of the image data and the load torque value, and an abnormality determination hold mode in which the stop control of the transport motor is not performed in accordance with the inclination value of the image data and the load torque value (see Figs. 9 and 12 and paras 71-72 and 82-92, when an inclination is detected a user, via a display, can select to correct the inclination in one of a plurality of ways or to no correct the inclination at all).  
Regarding claim 7, Kimura further discloses wherein when the controller receives an instruction to read a document in the abnormality determination execution mode, the control unit displays a user interface for setting a document type on the input reception section (see paras 24-25, a user can be notified of an inclination error and the user can specify the document size via the user interface).  
8, Kawamura further discloses a medium detection section including a transmission section that transmits an ultrasonic wave and a reception section that receives the ultrasonic wave transmitted from the transmission section and outputs an output value in accordance with the received ultrasonic wave to the controller, the medium detection section being disposed between the feed roller and the transport roller in a document transport path, wherein the controller adjusts the load detection reference value in accordance with the output value (see paras 107-108, an ultrasonic sensor 80 may be disposed in the conveyance path of the printer 90, and the grammage of the sheet S may be detected by receiving an ultrasonic wave that has been attenuated through the sheet S, the ultrasonic sensor 80 includes a transmitting unit 801 that transmits an ultrasonic wave, and a receiving unit 802 that receives the ultrasonic wave, the engine control unit 200 adjusts based on the thickness of the sheet S).
Regarding claim 12, Kimura further discloses a control panel configured to receive an instruction input from a user (see paras 24-25, operation panel 3 includes a display panel 31 and a touch panel unit 32), wherein the controller displays a user interface for setting the document type on the control panel, and determines the document type based on the instruction input from the user (see paras 24-25, a user can specify the document size via the user interface).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677